Citation Nr: 1522339	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-37 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a back disability. 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for unspecified arthritis, to include hips, shoulders, knees, and ankles. 
.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.

Although the RO reopened the Veteran's claim for service connection for a back disability and decided it on the merits in the March 2012 supplemental statement of the case, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 , 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Veteran requested a hearing before a member of the Board in his Substantive Appeal.  In an October 2011 statement, the Veteran indicated that he was withdrawing his hearing request.  Accordingly, the Board considers the request for a Board hearing withdrawn.  In October 2011, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is of record.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in July 1976, the RO denied the claim of entitlement to service connection for a back disability, and following notice of this decision, the Veteran did not appeal by filing a notice of disagreement.

2.  Evidence received since the July 1976 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not have chronic arthritic symptoms of the hips, shoulders, knees, and ankles in service or continuous  symptoms since service separation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection of unspecified arthritis, to include of the hips, shoulders, knees, and ankles, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, in regard to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed regarding the claim to reopen.

The Veteran was provided notices in February and March 2009 regarding the evidence needed to substantiate a service connection claim, and how VA determines a disability rating and an effective date.  In addition, the Veteran was provided a Statement of the Case in August 2010.

VA also satisfied its duty to assist the Veteran in the development of the claims.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been associated with the claims file.  VA has no duty to provide an examination or medical opinion for the Veteran's claim for service connection for unspecified arthritis in this appeal.  As will be discussed below, there is no indication that the unspecified arthritis, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service, and no competent evidence of continuity of symptoms since service separation.  Therefore, there is no reasonable possibility that an examination would aid in substantiating the unspecified arthritis service connection claim. See Duenas v. Principi, 18 Vet. App. 512 (2004); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained. For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

New and Material Legal Criteria

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In July 1976, the RO denied service connection for a back disability on the basis that evidence did not show a chronic back disability.  The Veteran was notified of the denial that same month and did not appeal nor was evidence received which would have allowed the claims to remain open.  Thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Evidence received subsequent to the July 1976 rating determination includes VA and private treatment records, and the testimony of the Veteran at his October 2011 RO hearing.

VA treatment records associated with the claims folder contain a diagnosis of osteoarthritis of the back.  See August 2010 VA treatment records. 

The basis for the prior denial was that the Veteran did not have chronic back disabilities.  The VA treatment records added to the claims folder contain back disability diagnoses.  Moreover, the Veteran has indicated that the he has had back symptoms since service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, through a now service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, (1997); Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

Service Connection for unspecified arthritis

VA and private treatment records reflect diagnoses of osteoarthritis of the hips, degenerative joint disease of the hips, and probable degenerative joint disease of the shoulder, elbows, and knees.

In an October 2011 RO hearing, the Veteran reported that he injured his hips, shoulders, elbows, and knees in service.  He contended that the joint pains come from running and diving behind sandbags or in a bunker, while taking cover.  

After review of the evidence of record, lay and medical, the Board finds that the Veteran did not have chronic joint symptoms involving the knees, shoulders, hips, or ankles in service or continuous joint symptoms since service separation.  The Veteran's service treatment records are absent for any notations of complaints of or treatment for joint symptoms or any joint disability. 

At a January 1975 VA  medical examination the Veteran reported no symptoms of any joint disability, and the VA examiner indicated that the musculoskeletal evaluation was normal. Additionally, the Veteran testified in the October 2011 RO hearing that he did not seek treatment for his joint pain during active service or within one year of leaving service.  

As for indication of relevant disease, injury or event in service, there is a lesser pleading and proof requirement when the event in question is said to have occurred in combat and when shown to be consistent with the places, types, and circumstances of the particular Veteran's service. 38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  Combat, however, means the Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not merely instead serve in a general combat area or combat zone.  This is a case-by-case determination, so fact specific.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008); VAOPGCPREC 12-99 (October 18, 1999).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The U.S. Court of Appeals, Federal Circuit, has held that the § 1154(b) presumption applies to the incurrence of an in-service event or injury, as well as to a veteran's reports of permanent disability, such as hearing loss, beginning at the time of injury during combat service.  Reeves v Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012). Nonetheless, the Federal Circuit explained that "[e]ven when the statutory combat presumption applies, a veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty." Id. at 999 n. 9.  As such, a veteran would have to show that the "disability he incurred in service was a chronic condition that persisted in the years following his active duty." Id. at 1000. 

Otherwise, the application of § 1154(b) only provides a presumption that the in-service event or injury occurred as reported; to be entitled to service connection, the evidence must still demonstrate a nexus between a current disability and the in-service incident or injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).

Under Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), and Caluza v. Brown, 7 Vet. App. 498 (1995), the correct application of 38 U.S.C.A. § 1154(b) requires a three-step, sequential analysis.  First, has the claimant produced "satisfactory lay or other evidence of such injury or disease"?  "Satisfactory evidence" is defined as "credible evidence that would allow a reasonable fact finder to conclude that the alleged injury or disease was incurred in or aggravated by the veteran's combat service."  Second, is the proffered evidence "consistent with the circumstances, conditions, or hardships of such service"?  Third, once the first two steps are met, the Secretary "shall accept" the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists, unless the Government can meet the burden of showing "clear and convincing evidence to the contrary." 

In Collette, it was expressly held that, during the first two steps of this sequential analysis, the credibility determination must be made as to the veteran's evidence standing alone, not weighing the veteran's evidence with contrary evidence. Only in the third step may contrary evidence, such as the report of medical examination at separation, be brought into play.  Collette, 82 F.3d. at 393.

The Veteran has reported combat service; however, his service personnel records do not reflect any awards or decorations to indicate that he engaged in combat with the enemy.  The Veteran was awarded the National Defense Service Medal (NDSM), the Vietnam Service Medal (VSM), and the Vietnam Campaign Medal (VCM) with device, which do not reflect combat.  However, personnel records reflect service in Vietnam and that the Veteran's military occupation specialty was listed as "Turret arty rpmn" (turret artillery repairman). 

Nevertheless, without confirmation, assuming that the § 1154(b) combat presumption is triggered, the combat presumption is rebutted with regard to whether the Veteran had a permanent disability that began during service, as there is clear and convincing evidence that any joint pain at that time was not a chronic condition that persisted in the years following his active duty. See Reeves, 682 F.3d at 1000.  Specifically, the Veteran's lower extremities and musculoskeletal evaluation at separation from service indicated normal findings.  Significantly, he also denied having experienced arthritis and any bone or joint deformity in his Report of Medical History at that time.  As noted in Collette, contrary reports during examination upon separation from service may constitute clear and convincing evidence rebutting the Veteran's lay statements of symptoms or disability that began in service.  82 F.3d. at 393. 

The Veteran's reports of observable joint pain symptoms that began in service cannot be rejected based solely on the lack of corroborating medical evidence; however, a lack of medical documentation may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In contrast to the situation in Reeves, there is no evidence of and the Veteran has denied having any treatment or diagnosis of joint pain within one year after the Veteran's discharge from service.  There is also no lay testimony to corroborate his assertions of joint pain symptoms being present continuously since his service.  See Reeves, 682 F.3d at 1000.

The Board finds that the Veteran's currently diagnosed degenerative joint disease is not related to active service.  Past private and VA treatment records reveal injuries including a left ankle sprain in 1975 and a shoulder contusion in May 2001.  Private treatment records also reflect that the Veteran complained of arthritis pain in 1999; however, the examiner indicated that joints appeared normal without any swelling or redness at that time.  Beginning in June 2004, the Veteran was prescribed Darvocet for generalized pain including both knees and ankles.  At no time prior to filing his claim did the Veteran or any physician relate the Veteran's  joint disability to his active service.

As discussed above, the Veteran is competent to report his joint pain symptoms; however, he is not competent to establish the etiology of his degenerative joint disease.  See Jandreau at 1377.  The Veteran does not possess any medical expertise.  As such, the Board cannot rely on the Veteran's assertions regarding the link between his joint pain and active service.  The Board finds that the contemporaneous evidence is more probative and outweighs the Veteran's contentions regarding symptoms in service and since service.  The Board also notes that the Veteran's degenerative joint disease has not been linked to the Veteran's active service by chronicity or continuity of symptomatology or competent medical evidence.

As the weight of the lay and medical evidence does not demonstrate that the Veteran suffered hip, shoulder, ankle, or knee symptoms in service or within a year of service separation, and there is no competent evidence that the Veteran's current degenerative joint disease is related to active service, the weight of the evidence is against the claim for service connection.  As the preponderance of evidence is against the claim, it must be denied, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

As new and material evidence has been received to reopen a claim for service connection for a back disability, the claim, to this extent, is granted.

Service connection for unspecified arthritis, to include hips, shoulders, knees, and ankles, is denied. 


REMAND

The RO did not order a VA examaination in association with the claim for a back disability.  The Board finds that the Veteran should be provided with a VA examination to determine whether his current osteoarthritis of the back was manifest as a chronic disease during service, continuously present since service, or is at least as likely as not related to his claimed in-service injury. 

The Veteran alleged that he suffered a back injury during training that he had back pain to date.  VA treatment records reflect a current diagnosis of osteoarthritis of the back. 

On the record, the Veteran has alleged back pain since service.  A May 1977 VA medical record shows that the Veteran reported low back pain since being in the military since 1969 and for the past four weeks has had a knot in the low back area.  It was indicated that he alleged a back injury in the military but never had follow up physical or documentation.  An April 1982 private treatment record noted that he reported that problems with his back date to his Army days when he injured his back while attempting to pick up a heavy piece of machinery and that he was advised at the time that surgery might be necessary to correct the problem.  He also reported that he had twisted his back several days earlier on the job while bringing down a tree.  The assessment was questionable degenerative disc disease.  The medical records show that A VA examination and medical opinion are warranted in order to determine whether sufficient manifestations to identify arthritis as a chronic disease were present during service and, if not, whether the Veteran's allegations of continuous back pain are sufficient to establish that the arthritis was continually present since separation from service. 

Even if chronicity during service or continuity of symptomatology since service is not found, there is evidence of a current disability, evidence of an in-service injury, an indication that the two may be related but not sufficient competent medical evidence to make a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated treatment records from the VA Medical Centers in Columbia, South Carolina.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his osteoarthritis of the back.  The entire claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent diagnoses rendered.  The examiner should address the following issues:

a) What are the presently diagnosed spine disabilities?

b) If a form of arthritis is present, were there sufficient manifestations of arthritis present during service to identify the disorder and establish it as chronic when taking into account the Veteran's allegation of continuous back pain?

c) If a form of spine arthritis is present, have there been symptoms of arthritis continuously since service when taking into account the Veteran's allegation of continuous spine pain?

d) For all diagnosed spine disabilities, is it at least as likely that any current spine disability had its onset in service or is otherwise related to service, to include the Veteran's claimed 1968 injury.  

The examiner must explain the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Then, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


